Judgment Supreme Court, New York County, entered on September 4, 1979, unanimously affirmed, without costs and without disbursements, and appeal from order of said court entered on August 30, 1979, unanimously dismissed, without costs and without disbursements, as subsumed in the aforesaid judgment, and the cross appeal from said order dismissed, without costs and without disbursements, as defendant-respondent-appellant is not an aggrieved party. No opinion. Concur—Kupferman, J. P., Fein, Sandler and Carro, JJ.